     Case 2:16-cv-02917-TLN-DMC Document 59 Filed 03/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DAVIS,                                    No. 2:16-CV-2917-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    Z. WHEELER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 55, for setting of a

19   pre-trial conference in this matter. Plaintiff’s motion is denied as premature because Defendants’

20   motion for summary judgment is still pending. Following a final decision on Defendants’ motion

21   for summary judgment, the Court will, if appropriate, set dates for a pre-trial conference and trial.

22                  IT IS SO ORDERED.

23   Dated: March 23, 2021
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
